     Case 2:20-cv-01752-KJM-DMC Document 8 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROYLAND RICE,                                      No. 2:20-CV-1752-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    A.W. BOULWARE, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Plaintiff has

18   not filed a complete application to proceed in forma pauperis, along with a certified copy of his

19   trust account statement for the six-month period immediately preceding the filing of the

20   complaint, or paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a), (a)(2). Plaintiff

21   will be provided the opportunity to submit either a completed application to proceed in forma

22   pauperis or the appropriate filing fee. Plaintiff is warned that failure to resolve the fee status of

23   this case within the time provided may result in the dismissal of this action for lack of prosecution

24   and failure to comply with court rules and orders. See Local Rule 110.

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-01752-KJM-DMC Document 8 Filed 10/20/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

 3   within 30 days from the date of this order, a complete application for leave to proceed in forma

 4   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

 5   fee; and

 6                  2.      The Clerk of the Court is directed to send Plaintiff a new form Application

 7   to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: October 19, 2020
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
